Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
In light of applicant’s amendment, application is in condition of allowance.

Reasons for Allowance
Prior art of record (Ishikawa, Zhou, Ding and Martinson) neither discloses alone nor teaches in combination functions and features of human recognition and validation and movement of human being  with an activity report utilizing a plurality of frames captured from a camera and recited in claim 1.  Claim 1 is allowed. Claims 12 and 17 recites similar features as claim 1 and are allowed with the same reason.  All dependent claims depending from their respective base claims are allowed with the same reason

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/QUN SHEN/
Primary Examiner, Art Unit 2661